Title: To John Adams from William Willis, 27 March 1820
From: Willis, William
To: Adams, John


				
					Respected & Dear Sir
					Richmond 3 Mo 27th 1820
				
				On my arrival at this place I address’d to you a letter And am now very concious that I made in it a very improper request which was a letter of introduction to Judge Marshall and am the more fully Confirm’d in this, by not receiving itOne of my objects by the present letter is to bring to your view the cruel causes of my present unfortunate State, with respect to property; and shall make my narrative as short as possibleYou need not be inform’d of my having had the honor of being appointed under your administration, Consul of the United States, for Barcelona in Spain. On my arrival at that City, I found a knowledge of the United very limitted among the Citizens; and even Among the Officers of Government, as but three vessells belonging to the Citizens of the United States had visited that place from the commencement of our revolution, to that period. And I found a very strong opinion prevailing there, that the Citizens of the United States were in some degree under the controul of the King of Great Britain, with whom they were then at War. My first care was to remove this prejudice, in which I succeeded beyond my expectationsMy next care was to obtain, and communicate all the information to my country men, that could be useful to them, and the commerce of the United States. And by these means drew about eighty sail of American Vessells there annually. and was so happy as to be able to relieve many of my countrymen from those distresses which were incident to the then State of the American MarinersHaving establish’d an active Commercial House in Barcelona, I had a large share of the best business done there. And among others, invited to my House and Table Benjamin B Mumford Agent for the House of Murray & Mumford of New York, who was entertain’d as a friend by me for near two years, during which time I made large advances to him and his employers. But I too late found that  both him, and his employers, were availing themselves of my hospitality, to ruin meBeing called on necessary business to London and the United States, I met in the hands of Murray & Mumford of New York accounts attested by my book keeper at the instigation of their agent, which I settled with them. But on my return to Barcelona I found that part of my books had been destroyed and the other part Mutilated in such a Manner as to invalidate them. And that after this work of wickedness, My book keeper had gone off with this B B MumfordI found also on my return that my Official Seal and Signature had been Counterfeited as well as the Signature of the President and officers of State and while I was investigating all these attrocities I received Anonymous threats, that if I did not desist my life would be in danger. But regardless of threats I persevered in the investigation until my health was destroyed by poison, and I too late found that the Combination in the works of wickedness was much greater than I had expected. But all perhaps were not equally wicked. as the objects of some of them might have been limited to plunderWhile these attrocities were going on a report was rais’d to destroy my domestic comfort: which was that I had three wives then living in the United States. Overwhelm’d with all these afflictions, and reduced to a low State of health, I prepar’d to return to the United States by resigning my office as consul, and advertising in the public papers, that I was prepar’d to meet as a private individual, all those who had claims against me. After this I remaind upwards of three months, and then again, about a month before my departure, notified  the public that I should leave that City, in a few days; and requested all those who had any demands against me to call at my house at fixd hours, and on the Exchange at the customary hours of the Meeting of the merchants.I then travell’d by slow stages to Madrid where I remain’d two or three weeks, and from thence to Lisbon, where I took passage for the United States; and on my arrival, proceeded to the Seat of Government. And from thence to Boston, where, new trials still awaited me.I was there arrested at the suit of Murray & Mumford of New York for twenty five thousand dollars, and treated with all the severity in their power. They expecting no doubt, all the advantages that could be derived from the destruction of books, and my absence from the place where the transactions, on which they attempted to raise their claim, took place. And seem’d to anticipate the ruin of my Character as well as estate. And for this purpose avail’d themselves of the testimony of their agent B B Mumford, as well, as of my unprincipled book keeper, W B Bowen, and others. And so sanguine was Murray who attended the trial, which was before Referrees under Rule of the Court, that he wrote them a letter, of which the following is the concluding paragraph.“We have also alleged that the account filed in Court by Willis, is false, and fabricated, this to be sure may be considered as going very far but to believe him capable of such an act were any thing further necessary than the testimony already adduced, we have only to peruse the affidavits of Thomas Lewis & William Baker which accompany this.—for a further elucidation of this point, I must beg the Referrees to go over the evidence of Wm. B Bowen respecting it & the very material light it will throw on the whole affair. With Sentiments of Respect I am &cSigned, John B Murrayfor self & John P Mumforddated, Boston March 7th. 1806To Joseph Foster Stephen Codman & Joseph Hall EsqresBut notwithstanding the malicious charges of Murray. He was inform’d by the referrees that I had Completely refuted them, and all the testimony he had brought against my Character, and that they were ready to give me a Certificate to that effect, which when I calld on them for they readily complied with and gave me the followingBoston August 26th 1806At the Request of William Willis Esquire. We the Subscribers late Referrees on the Case between him as defendant and Messrs Murray & Mumford plaintiffs in which we awarded a balance against him, we Certifie that we had no cause to doubt his honor and integrity after the Most particular & thorough examination of the papers, books & Allegations & proofs in the Case.Joseph HallSigned S CodmanJoseph Foster*This ballance was nine hundred & sixteen dollars altho the writ stated. “Twenty thousand dollars had and received and five thousand dollars damages”Murray & Mumford had procur’d about four hundred pages of testimony, against me, and had their agent present at the trial but all their arts and wickedness in attempting the ruin of my Character were defeated, as appears by the Certificate of the Referrees. But altho defeated, and overwhelm’d with disgrace, neither themselves, nor their malice are dead. They still live, and aided by the Monsters in wickedness, who were their ready instruments, they have done me much injury by private methods.I am aware, Sir, that all these things may be unpleasant to you to peruse but as have inform’d you of my present situation I am anxious to convince you that it is caus’d by the wickedness of others and not by any thing that I could foresee or prevent. And in order to prove to you that my adersaries would stick at nothing I enclose the Copies of two letters which my book keeper was seduced to write to Murray & Mumford and their Agent Benjamin B Mumford which were  filed in the case and which it clearly appears a work of Concerted deception.You may Observe, Sir, that Bowens letter (No 1) to Benj B Mumford is dated Providence August 26—1803 in which he pretends to divulge to him the most abominable  frauds &c. You may then, Sir, Observe that Bowens letter (No 2) to Murray & Mumford is dated 20th October following in which you will in the 1st & 2d line, of the 4th page find that he tells them that “these things have been kept secret from M B M.” But altho this Clearly proved that the Collusion and that the letter to B B Mumford as well as the other was an abominable fabrication. Yet by getting extracts from the records they have had it in their power to injure not only with private individals by with the government also, And which is most afflicting to me is that it deprives me of the power of being able to me the demands against me, which adds bitterness to the cuts of affliction which has fallen to my lot.The Subject agitates me so much, that I fear it will be difficult decypher my letter.I have taken the liberty to enclose a letter to your Son. Which you will oblige me much by delivering to him.I Request You Sir to accept my best Wishes for Your health and happiness and to / believe me With Sincere Respects & Esteem / Your Assured friend
				
					Willm Willis
				
				
   This ballance was nine hundred & sixteen dollars altho the write stated “Twenty thousand dollars had and received and five thousand dollars damages”

			